667 So. 2d 331 (1995)
Kenneth J. WERTHEIM, Appellant,
v.
Sally Ann WERTHEIM, Appellee.
No. 94-3599.
District Court of Appeal of Florida, First District.
October 24, 1995.
Wm. Bruce Muench, Jacksonville, for Appellant.
Holly Fulton Perritt, Orange Park, for Appellee.
*332 PER CURIAM.
This case is before us on appeal from the trial court's order on Appellee's Petition for Modification of Child Support and Motion for Contempt against Appellant. We reverse and remand with directions that the trial court's child support modification be made retroactive to the date of Appellee's Petition for Modification of Child Support (i.e., February 22, 1994), and not to any time preceding that date. Anderson v. Anderson, 609 So. 2d 87, 88 (Fla. 1st DCA 1992) ("It is error to award child support which is retroactive to a date prior to a request for modification of an order which previously addressed child support."); Fayson v. Fayson, 482 So. 2d 523, 525 (Fla. 5th DCA 1986) (trial court may only modify child support payments prospectively from the time a modification petition is filed). We affirm without comment all other issues on appeal.
Affirmed in part, reversed in part, and remanded with directions.
BOOTH, JOANOS and BENTON, JJ., concur.